In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00014-CV

____________________


IN RE STATE NATIONAL INSURANCE COMPANY, INC.




Original Proceeding



MEMORANDUM OPINION
 Seeking to compel the trial court to enforce a contractual appraisal provision, State
National Insurance Company, Inc. filed a petition for writ of mandamus in this Court.  See
Tex. R. App. P. 52.  Relator subsequently presented the matter to the successor judge, who
considered the matter and issued a new order.  See Tex. R. App. P. 7.2.  On March 2, 2009,
relator notified the Court that it no longer requests mandamus relief.  Accordingly, we
dismiss this original proceeding without reference to the merits.
	PETITION DISMISSED.
                                                                                       PER CURIAM

Opinion Delivered March 26, 2009
Before McKeithen, C.J., Gaultney and Kreger, J.J.